      Case: 1:20-cv-00789-DAP Doc #: 62 Filed: 08/13/20 1 of 1. PageID #: 1049



                                                                              Granted. Telephone
                               UNITED STATES DISTRICT COURT                   Conference is scheduled for
                                NORTHERN DISTRICT OF OHIO
                                                                              10/22/2020 at 11:30 a.m.
                                     EASTERN DIVISION
                                                                              It is SO ORDERED.
                                                                              s/Dan Aaron Polster
                                                                              United States District Judge
ROMEL AMAYA-CRUZ, et al.,
                                                                              Aug. 13, 2020
                                        Petitioner-Plaintiffs,

                                                                     Case No. 1:20-cv-00789
 - vs. -
REBECCA ADDUCCI, Detroit District Director of U.S.                   Judge: Dan Aaron Polster
Immigration & Customs Enforcement, et al.,

                                       Respondent-Defendants.


                     JOINT MOTION TO EXTEND THE CASE SCHEDULE

           On May 1, 2020, this Court issued a final order in this case directing Respondents to file

a report if they intended to petition the Court to re-detain Petitioners that were released to the

community because of the COVID-19 pandemic. ECF No. 54. The Court set the following

briefing schedule: August 13, 2020 at noon: Government’s Report; August 18, 2020 at noon:

Plaintiffs’ Response; August 20, 2020 at noon: Telephonic Hearing. Id.

           The parties have met and conferred and, given that the status quo of the pandemic has not

improved since the Court’s order, now jointly request a 60 day deferral of the briefing

schedule.The parties propose the following new schedule: October 13, Government’s report;

October 20, Plaintiffs’ Response; October 22, Telephonic Hearing.

Respectfully submitted,




                                                     1
